Citation Nr: 0737271	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
November 1956 rating decision that denied service connection 
for a back condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which found that CUE did not exist in the 
October 1956 rating decision.  The veteran's disagreement 
with this decision led to this appeal.

The veteran testified before a Decision Review Officer (DRO) 
at the RO in September 2005.  In September 2007, the veteran 
testified before the undersigned Veterans Law Judge.  Copies 
of the transcripts of these hearings have been associated 
with the claims file.

In October 2007, the Board granted a motion to advance the 
veteran's case on the Board's docket.


FINDING OF FACT

A November 1956 RO rating decision denying entitlement to 
service connection for a back condition was not undebatably 
erroneous.


CONCLUSION OF LAW

There was no CUE in the November 1956 RO rating decision that 
denied entitlement to service connection for a back 
condition. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law prior to the pendency of this 
claim.  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to a claim based on an assertion that there is CUE in a 
previous decision.  The Court has further stated that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  As such, an allegation of CUE does not 
represent a claim but rather qualifies as a collateral attack 
on a final decision.  The Board, therefore, finds that the 
provisions of the VCAA, and its implementing regulations, do 
not apply to the adjudication of the issue on appeal.

Legal Criteria

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"  (2) the error 
must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed 
the outcome at the time it was made," and  (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

Factual Background

The veteran contends that the November 1956 rating decision 
that denied service connection for a back condition contained 
CUE.

Service medical records document that the veteran was in a 
motor vehicle accident in March 1955.  Upon admission into a 
hospital, the veteran had a swollen left ankle, and very 
slight tenderness of the right upper quadrant and right 
costovertebral angle.  Upon discharge from service, the 
veteran underwent a medical examination.  The report of this 
medical examination does not indicate that the veteran had 
any back disability.

The claims file includes a post-service clinical record from 
the VA Medical Center (VAMC) in Vancouver, Washington that 
documents the veteran's hospitalization in October 1956.  
This document reveals that the veteran was admitted to the 
hospital complaining of remissions and exacerbations of low 
back discomfort since 1945 (prior to service).  The medical 
doctor writing this record noted that these exacerbations 
were usually related to heavy labor and responded rapidly to 
rest.  There was no spasm and no tenderness.  X-rays were 
found to be unremarkable.  The veteran was noted to be 
symptom-free at the time of admission.  The veteran was 
diagnosed as having a recurrent lumbosacral strain.  

Also in October 1956, the veteran filed a claim asserting 
that he had several disabilities attributable to the in-
service motor vehicle accident, including a back condition.  
In the November 1956 rating decision, the RO denied service 
connection for a back condition, noting that the October 1956 
hospital report showed treatment for a recurrent lumbosacral 
strain, present since 1945 (by history) and that he had been 
doing heavy labor.  The RO further noted that the back 
discomfort had subsided prior to his admission and that there 
were no findings during hospitalization.  The RO found that a 
lumbosacral strain was not incurred or aggravated by service.  
The letter that was sent with the November 1956 rating 
decision informed the veteran of his right to appeal at any 
time within 1 year of the date of the letter.  The veteran 
did not appeal, and this decision became final.  See 
38 C.F.R. § 3.160(d).

In October 2002, the veteran filed to reopen the claim that 
he had a low back condition due to the motor vehicle accident 
that occurred during service.  The veteran underwent a VA 
examination in October 2003.  The examiner opined that the 
in-service motor vehicle accident resulted in significant 
soft tissue injuries to the lumbosacral musculature.  He 
noted that this was commonly seen, and the symptoms tend to 
be chronic, as had occurred with the veteran's symptoms.  
Subsequent to this VA examination, the RO granted service 
connection for "chronic lumbosacral strain, history of 
contusion, right back, with soft tissue injuries" in a 
December 2003 rating decision, assigning a 20 percent rating 
and an October 2002 effective date (date of claim to reopen).

In January 2004, the veteran submitted his claim asserting 
that CUE existed in the November 1956 rating decision.  He 
contended that a "big mistake" was made in 1955 because 
doctors kept looking for a spinal problem and missed the 
spinal tissue injury.  The veteran has asserted that doctors 
at that time recommended that he undergo a spinal fusion.  He 
also noted that an examiner had told him that a soft tissue 
injury, such as his, would never be detected on X-ray and 
would most likely be the result of the auto accident in the 
1950s.  In a February 2004 statement, the veteran asserted 
that, if this injury was a 20% service-connected disability 
in 2003, then it followed that CUE was made in 1956.

In the veteran's substantive appeal (VA Form 9), the veteran 
wrote that at the time of the November 1956 rating decision 
VA did not advise him of his right to appeal.  In his 
September 2007 Board testimony, the veteran reiterated that 
he believed his claim should be granted back to 1956 because 
VA had previously missed the soft tissue injury and he had 
never been given an examination when he was experiencing a 
spasm.  

The veteran underwent another VA examination in January 2006.  
Diagnoses were chronic lumbar strain and degenerative disc 
disease of the lumbar spine.  The examiner opined that the 
current lumbar spine condition was the result of or caused by 
service.

Analysis

In essence, the veteran contends that the November 1956 
rating decision contained CUE because VA, at that point, had 
addressed a bone disability of the spine and not a soft 
tissue injury.  In addition, the veteran contends that he had 
not been advised of his appellate rights.  

At the time of the November 1956 rating decision, the claims 
folder included service medical records and the October 1956 
record from his hospitalization at the Vancouver VAMC.  The 
Board first notes that, although the veteran contends that he 
was directed to undergo a spinal fusion at this time and the 
soft tissue injury was not yet diagnosed, the October 1956 
treatment record indicates that he was diagnosed as having a 
recurrent lumbosacral strain and does not indicate that a 
spinal fusion was directed.  As found in the January 2006 VA 
examination, the veteran's current diagnoses are chronic 
lumbar strain and degenerative disc disease of the lumbar 
spine.

The November 1956 rating decision does not indicate that 
service connection was denied because of the type of injury.  
Instead, at the time of this rating decision, there was no 
medical evidence that indicated that the veteran had a 
current back disability that was attributable to service.  
Service connection requires competent evidence that links a 
current disability to service.  See 38 C.F.R. § 3.303; see 
also  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In this case, it was not until the examiner's opinion 
contained in the October 2003 VA examination report that the 
claims file contained competent evidence that linked a 
current back disability to service.  

The veteran has not asserted that either the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied in 1956.  Instead, he 
has asserted the medical evidence then of record did not 
contain the correct diagnosis.  The Board highlights, 
however, that a change in diagnosis or the absence of a 
positive nexus opinion (medical evidence that linked a 
current back disability to service) does not constitute CUE.  
The subsequent attainment of a positive nexus opinion does 
not invalidate a prior rating decision that denied service 
connection on the basis that there was no positive nexus 
opinion at the time of that prior rating decision.  Rather, 
the 1956 rating decision was supported by the evidence at 
that time that did not demonstrate that the veteran had a 
chronic back disability of any kind that was due to service.  
As noted, a claim for CUE is based on the record and law that 
existed at the time of the prior adjudication in question.  

Regarding whether the veteran was provided notice of his 
appellate rights, the Board notes that the letter 
accompanying the November 1956 rating decision provided the 
veteran with notice of his right to appeal.  That letter was 
sent to the address that the veteran had provided with his 
claim for compensation, and the letter began by informing him 
that the claim for disability compensation was denied.  
Further, the contention that he was not advised of his 
appellate rights is an assertion that his due process rights 
were violated and is not properly an assertion that November 
1956 rating decision contained CUE.  

The Board finds that the RO's November 1956 rating decision 
was not undebatably erroneous.  Therefore, the Board 
concludes that there was no CUE in the November 1956 RO 
rating decision that denied entitlement to service connection 
for a back condition.


ORDER

The November 1956 RO rating decision denying service 
connection for a back condition did not contain CUE.  The 
appeal is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


